DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-11, 13-17, and 27-31 are pending.   
Drawings
The Drawings filed on 12/17/2020 have not been entered on the record. 
The drawings were received on 12/17/2020.  These drawings are not acceptable; the applicant has not included a set of annotated drawings.  
The applicant has indicated in their response that annotated drawings have been attached; however, the Examiner does not see these in the file folder. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-17, and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the limitation “a functional group that is attached to the porous separation matrix” is considered new matter.  The instant specification and drawings do not 
In regard to claim 27, the limitation “arranged so the fluid sample sequentially encounters the porous support and the porous separation matrix” is considered new matter.  There is not support for this limitation in the instant specification or drawings.  
In regard to claim 28, the limitation “the fluid sample convectively flows through an interface between the porous support and the porous separation matrix” is considered new matter.  The instant specification and drawings do not provide support for an interface between the porous support and the porous separation matrix.  There is additionally no support for a fluid sample convectively flowing through an interface. 
Claims 1-11, 13-17, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the limitation “defining a second surface and a plurality of substantially uniform second pores and thickness” renders the claim indefinite.  It is not clear if the thickness is uniform or if the second surface merely defines a thickness.  Claims 2-11, 13-17, and 27-31 are rejected since they depend from claim 1. 
In regard to claim 30, the limitation “a second porous support forming a third layer that is separated from the first layer formed by the porous support by the second layer formed by the porous separation matrix” renders the claim indefinite.  It is not clear if the second porous 
Claim Rejections - 35 USC § 103
Claims 1-11, 13-17, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 7479233 by DiLeo et al. (DiLeo). 
In regards to claim 1, DiLeo teaches a separation device (abstract; C4/L6 to C6/L3); the separation device of DiLeo separates a solute in a fluid sample.  DiLeo teaches a porous support forming a first layer defining a first surface and a plurality of first pores (porous substrate material; C4/L6 to C6/L3; Figure 1, Figure 2, porous substrate 2; C6/L48-59).  
Regarding limitations recited in the claims which are directed to a manner of operating disclosed separation device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “for separating a solute in a fluid sample”; “configured to establish convective flow of the fluid sample convectively flowing into the through passageways”; “configured to force said fluid sample under pressure to flow convectively through the through passageways”; “that attracts an oppositely-charged portion of the solute” (claim 5); “specifically binds a second proteinaceous moiety” (claim 6); “non-reactive towards solutes in said fluid sample” (claim 9); “the fluid sample sequentially encounters the porous support and the porous separation matrix” (claim 27); “the fluid sample convectively flows through an interface between the porous support and the porous separation matrix” (claim 28); and “fluid sample convectively flows under an applied pressure differential in a transverse direction relative to the main axis of the porous separation matrix” (claim 31).  
DiLeo teaches a porous separation matrix forming a continuous, homogeneous second layer, said second layer defining a second surface and a plurality of substantially uniform second pores and thickness (permeable, porous hydrogel layer; C4/L6 to C6/L3; C6/L66 to C7/L6; C8/L3-4; Figure 1, Figure 2, porous coatings 4; C6/L48-59).  DiLeo teaches said second surface being placed on and contiguous with said first surface, wherein said second pores define through passageways (permeable, porous hydrogel layer; C4/L6 to C6/L3; C6/L66 to C7/L6; C8/L3-4; Figure 1, Figure 2, porous coatings 4; C6/L48-59).
DiLeo teaches the porous separation matrix has a plurality of second pores forming through passageways (permeable, porous hydrogel layer; C4/L6 to C6/L3; C6/L66 to C7/L6; C8/L3-4; Figure 1, Figure 2, porous coatings 4; C6/L48-59; abstract, “resultant substrate has good convective and diffusive flow capacity”; C3/L63 to C4/L11); configured to establish 
DiLeo teaches a modification, functional group, attached to the porous separation matrix that captures the solute in the fluid sample convectively flowing into the second pores of the porous separation matrix (C2/L12-17; C13/L16-25).  DiLeo teaches convective flow rate (abstract; C4/L6-11).  DiLeo teaches in the prior art that a major problem is that there is limited convective flow through the porous support (C3/L57-62).  DiLeo teaches it is desirable to have good convective flow (C3/L63-64).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to tune the pore sizes such that there is uniform flow rate and convective flow through the porous support and porous separation matrix in order to achieve desired convective flow conditions and desired separations.  
DiLeo teaches a non-porous housing encasing said porous support and said porous separation matrix (Figure 8; cartridge, C15/L31-39); while DiLeo does not explicitly state that the housing is non-porous, it would be readily apparent to one of ordinary skill in the art at the time of the invention that a housing for processing liquids is non-porous.  DiLeo teaches the non-porous housing includes an inlet port and an outlet port (Figure 8; inlet 112, outlet 114, C15/L31-39); which is capable of entry of fluid sample and exit of fluid sample.  It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate the porous separation matrix and porous support combination as taught by DiLeo in the specific configuration of Figure 8 since it combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.  It would be readily apparent to Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  
DiLeo teaches said non-porous housing, porous support, and porous separation matrix cooperate to force said fluid sample under pressure to flow convectively through the through passages (abstract, “good convective and diffusive flow”; C4/L6-11, “good convective and diffusional flow characteristics”; C4/L50-57, “convective flow through the porous substrate”; C8/L21-29; C3/L63 to C4/L11). 
In regards to claim 1, DiLeo teaches a separation device (abstract; C4/L6 to C6/L3); the separation device of DiLeo separates a solute in a fluid sample.  DiLeo teaches a porous support forming a first layer defining a first surface and having a plurality of first pores (Figure 8, porous spacer 118; C15/L31-39).  
DiLeo teaches a porous separation matrix forming a continuous, homogeneous second layer defining a second surface and a plurality of substantially uniform second pores and thickness, the second pores forming through passageways (Figure 8, media 116; C15/L31-39); configured to establish convective flow of the fluid sample through the through passages (Figure 8, media 116; C15/L31-39; abstract, “resultant substrate has good convective and diffusive flow capacity”; C3/L63 to C4/L11).  DiLeo teaches said second surface being placed on and contiguous with said first surface (Figure 8, media 116, porous spacer 118; C15/L31-39). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed separation device, it is noted that neither the manner of operating a disclosed device Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “for separating a solute in a fluid sample”; “configured to establish convective flow of the fluid sample convectively flowing into the through passageways”; “configured to force said fluid sample under pressure to flow convectively through the through passageways”; “that attracts an oppositely-charged portion of the solute” (claim 5); “specifically binds a second proteinaceous moiety” (claim 6); “non-reactive towards solutes in said fluid sample” (claim 9); “the fluid sample sequentially encounters the porous support and the porous separation matrix” (claim 27); “the fluid sample convectively flows through an interface between the porous support and the porous separation matrix” (claim 28); and “fluid sample convectively flows under an applied pressure differential in a transverse direction relative to the main axis of the porous separation matrix” (claim 31).  

DiLeo teaches a non-porous housing encasing said porous support and said porous separation matrix (Figure 8; cartridge, C15/L31-39); while DiLeo does not explicitly state that the housing is non-porous, it would be readily apparent to one of ordinary skill in the art at the time of the invention that a housing for processing liquids is non-porous.  DiLeo teaches the non-porous housing includes an inlet port and an outlet port (Figure 8; inlet 112, outlet 114, C15/L31-39); which is capable of entry of fluid sample and exit of fluid sample.  It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate the porous separation matrix and porous support combination as taught by DiLeo in the specific configuration of Figure 8 since it combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.  It would be readily apparent to one of ordinary skill in the art that features from the materials taught can be incorporated into any of the housing configurations because it is known to place porous separation matrix and Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  
DiLeo teaches said non-porous housing, porous support, and porous separation matrix cooperate to force said fluid sample under pressure to flow convectively through the through passageways (abstract, “good convective and diffusive flow”; C4/L6-11, “good convective and diffusional flow characteristics”; C4/L50-57, “convective flow through the porous substrate”; C8/L21-29; C3/L63 to C4/L11). 
In regards to claims 2-3, DiLeo teaches the porous separation matrix is polymeric (permeable, porous hydrogel layer; C4/L6 to C6/L3; specifically polysaccharide, C4/L58-60). 
In regards to claim 4, DiLeo teaches the porous separation matrix is cross-linked (C2/L12-17; C13/L1-15). 
In regards to claim 5, DiLeo teaches the porous separation matrix is modified to carry negative and positive electric charges (C2/L12-17; C13/L16-25). 
In regards to claim 6, DiLeo teaches the porous separation matrix is modified to carry a first proteinaceous moiety that specifically binds a second proteinaceous moiety (abstract; C4/L12-27; C13/L16-25). 
In regards to claim 7, DiLeo teaches the first proteinaceous moiety includes antigens and the second proteinaceous moiety includes antibodies (C13/L16-25). 
In regards to claim 8, DiLeo teaches the porous separation matrix is modified with a chemical group (C13/L26-33); the functional groups are capable of binding heavy metal ions. 
In regards to claim 9, DiLeo teaches the porous support is non-reactive towards said solutes in said fluid sample (C9/L28-55). 
claim 10, DiLeo teaches the porous support is one of the group consisting of polyolefins, ceramics, sintered metals (C9/L28-55). 
In regards to claim 11, DiLeo teaches the porous support is cross linked to said porous separations matrix contiguous with said porous support (C9/L61 to C10/L6). 
In regards to claim 13, DiLeo teaches the thickness of the porous separation matrix is between approximately 0.01 mm to 10 mm (C7/L54-57, 1 to 100 microns).  
In regards to claim 14, DiLeo teaches the thickness of the porous separation matrix is in the range of approximately 0.01 to 50 micrometers (C7/L54-57, 5-15 microns).
In regards to claims 15-16, DiLeo teaches that thickness is related to diffusion length, separation performance, and capacity of the system (C7/L21-31).  DiLeo teaches that thickness is related to permeability of passage of desired materials (C7/L54 to C8/L2).  DiLeo teaches the substrate can be a fiber of any length and diameter (C9/L38-67).  DiLeo teaches the pores are 50 to 100 microns (C7/L2-6; reading on claim 16).  DiLeo does not explicitly teach a thickness of the porous support.  
DiLeo discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose a thickness of the porous support.  As the separation device efficiency of separation, permeability, diffusion length, and capacity are variables that can be modified, among others, by adjusting said thickness of the porous support thickness, the precise porous support thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed porous support thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to claim 17, DiLeo does not explicitly teach a plurality of separation devices of claim 1.  However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Parallel configurations with shared inlet and outlet ports are a known configuration of separation devices.  It would be readily apparent to one of ordinary skill in the art that devices arranged in parallel share a common inlet port and outlet port. 
In regard to claim 27, DiLeo teaches the porous support and the porous separation matrix are arranged so the fluid sample sequentially encounters the porous support and the porous separation matrix (Figure 8, porous spacer 118, media 116; C15/L31-39). 
In regard to claim 28, DiLeo teaches the porous support and the porous separation matrix are arranged so the fluid sample convectively flows through an interface between the porous support and the porous separation matrix (Figure 8, porous spacer 118, media 116; C15/L31-39; abstract, “resultant substrate has good convective and diffusive flow capacity”; C3/L63 to C4/L11). 
claim 29, DiLeo teaches the second layer of the porous separation matrix is external of the first pores defined by the porous support (Figure 8, porous spacer 118, media 116; C15/L31-39). 
In regard to claim 30, DiLeo teaches a second porous support forming a third layer that is separated from the first layer formed by the porous support by the second layer formed by the porous separation matrix (Figure 8, porous spacer 120; C15/L31-39). 
In regard to claim 31, DiLeo teaches the porous separation matrix comprises a main axis, and the porous separation matrix is arranged within the non-porous housing so the fluid sample convectively flows under an applied pressure differential in a transverse direction relative to the main axis of the porous separation matrix (Figure 8, porous spacer 118, media 116; C15/L31-39; abstract, “resultant substrate has good convective and diffusive flow capacity”; C3/L63 to C4/L11). 
Response to Arguments 
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
In regard to the applicant’s arguments that DiLeo does not teach a “continuous, homogeneous second layer, said second layer defining a second surface and a plurality of substantially uniform second pores and thickness….said second pores defined through passageways configured to establish convective flow of the fluid sample through the through passageways”; the porous separation matrix can be a continuous planar sheet with a bottom surface contiguous with a top surface of the porous support; DiLeo describes a substrate that is impregnated with coating 4 and excess material is removed; coating 4 is removed from the top and bottom surface of the substrate 2 but coats a peripheral wall of large pores 6; thus coating 4 forms a perimeter of the large pores and is not continuous or homogeneous in thickness, the Examiner does not find this persuasive. 
As noted above: DiLeo teaches a porous separation matrix forming a continuous, homogeneous second layer, said second layer defining a second surface and a plurality of substantially uniform second pores and thickness (permeable, porous hydrogel layer; C4/L6 to C6/L3; C6/L66 to C7/L6; C8/L3-4; Figure 1, Figure 2, porous coatings 4; C6/L48-59).  DiLeo teaches said second surface being placed on and contiguous with said first surface, wherein said second pores define through passageways (permeable, porous hydrogel layer; C4/L6 to C6/L3; C6/L66 to C7/L6; C8/L3-4; Figure 1, Figure 2, porous coatings 4; C6/L48-59).
Figures 1 and 2 clearly show a situation where porous coating 4 is present and has not been removed thus meeting the claimed limitations. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., continuous planar sheet with a bottom surface contiguous with a top surface of the porous support; homogeneous thickness) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regard to the applicant’s arguments that DiLeo’s coating 4 does not define more than one through passage that establishes convective flow; flow through pores of coating 4 in DiLeo is diffusive not convective; the targeted application is captured from the fluid diffusing through the pores of the porous coating 4 and not diffusing through the porous hydrogel coating 4; DiLeo does not teach a functional group attached to the porous separation matrix, the Examiner does not find this persuasive. 
DiLeo coating 4 defines multiple through passages, large pores 6 (C6/L48-53). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed separation device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “for separating a solute in a fluid sample”; “configured to establish convective flow of the fluid sample convectively flowing into the through passageways”; “configured to force said fluid sample under pressure to flow convectively through the through passageways”; “that attracts an oppositely-charged portion of the solute” (claim 5); “specifically binds a second proteinaceous moiety” (claim 6); “non-reactive towards solutes in said fluid sample” (claim 9); “the fluid sample sequentially 
As noted above: DiLeo teaches the porous separation matrix has a plurality of second pores forming through passageways (permeable, porous hydrogel layer; C4/L6 to C6/L3; C6/L66 to C7/L6; C8/L3-4; Figure 1, Figure 2, porous coatings 4; C6/L48-59; abstract, “resultant substrate has good convective and diffusive flow capacity”; C3/L63 to C4/L11); configured to establish convective flow through the second pores.  DiLeo teaches the layer has a surface formed onto and contiguous with said inner surface or outer surface of the porous support (Figure 1, Figure 2, porous substrate 2, porous coatings 4; C6/L48-59). 
DiLeo teaches a modification, functional group, attached to the porous separation matrix that captures the solute in the fluid sample convectively flowing into the second pores of the porous separation matrix (C2/L12-17; C13/L16-25).  DiLeo teaches convective flow rate (abstract; C4/L6-11).  DiLeo teaches in the prior art that a major problem is that there is limited convective flow through the porous support (C3/L57-62).  DiLeo teaches it is desirable to have good convective flow (C3/L63-64).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to tune the pore sizes such that there is uniform flow rate and convective flow through the porous support and porous separation matrix in order to achieve desired convective flow conditions and desired separations.  
In regard to the applicant’s arguments that DiLeo teaches away from the claimed invention by discouraging the use of a porous separation matrix functionalized to capture solute from a convectively flowing fluid; DiLeo extols the virtues of having good dynamic capacity by using a porous separation matrix with diffusive flow; DiLeo desired a porous coating that allows for good convective flow through the porous substrate with diffusive flow within the coating itself that provides for good dynamic capacity; Figure 1 does not teach a homogeneous layer; DiLeo does not teach a single pore embodiment, the Examiner does not find this persuasive. 
A reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994). 
As noted above: DiLeo teaches a porous separation matrix forming a continuous, homogeneous second layer, said second layer defining a second surface and a plurality of substantially uniform second pores and thickness (permeable, porous hydrogel layer; C4/L6 to C6/L3; C6/L66 to C7/L6; C8/L3-4; Figure 1, Figure 2, porous coatings 4; C6/L48-59).  
DiLeo explicitly teaches “the coating covers the surface sof the substrate to a substantially uniform thickness” (C8/L3-4) reading on a homogenous layer. 	A single pore is not required by the claims. 
In regard to the applicant’s arguments that claim 27 has support in the instant specification and drawings, the Examiner does not find this persuasive. 
The Examiner notes that Figure 3 and page 10 of the instant specification shows the flow of fluid going first through porous separation matrix 110 followed by porous support 130.  Therefore, this Figure and portion of the specification does not provide support for “fluid sample sequentially encounters the porous support and the porous separation matrix”.  
In regard to the applicant’s arguments that claim 28 has support in the instant specification and drawings, the Examiner does not find this persuasive. 
The Examiner notes that Figure 3 and 6 do not show convective flow through an interface. 
In regard to the applicant’s arguments that DiLeo does not teach flow of fluid through an interface; DiLeo’s configured does not allow surface of substrate 2 on coating 4, the Examiner does not find this persuasive. 
The Examiner notes that Figure 8 of DiLeo is mapped to limitations regarding an interface. 
In regard to the applicant’s arguments that concerning DiLeo reference for claim 29, the Examiner does not find this persuasive. 
The Examiner notes that Figure 8 of DiLeo is mapped to this claim rather than Figure 1. 
In regard to the applicant’s arguments regarding claim 30; DiLeo teaches in Figure 8 a different arrangement from what is claimed, the Examiner does not find this persuasive. 
The Examiner notes that the claim 30 requires “a second porous support forming a third layer that is separated from the first layer formed by the porous support by the second layer formed by the porous separation matrix”; the claim does not require the specific location as argued. 
In regard to the applicant’s arguments regarding claim 31; the fluid does not flow in the claimed direction, the Examiner does not find this persuasive. 
The claims are directed towards the statutory category of an apparatus. 

The direction of the main axis is not defined. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARA M PEO/             Primary Examiner, Art Unit 1777